Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 6, 2019

                                        No. 04-19-00409-CV

                                  Frederick-Omoyuma SILVER,
                                            Appellant

                                                  v.

              TOYOTA MOTOR MANUFACTURING TEXAS INC., ET AL.,
                               Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-05365
                          Honorable Rosie Alvarado, Judge Presiding


                                           ORDER
        On June 17, 2019, appellant filed a notice of appeal. On June 26, 2019, appellant filed an
affidavit of inability to pay costs; however, attached to appellant’s docketing statement, faxed to
this court on June 20, 2019, is an order on ability to afford costs signed by the trial court on June
5, 2019. In the order, the trial court finds appellant is able to afford the costs of court.

         In response to this court’s order regarding the payment of the filing fee, appellant filed a
letter stating he intended to appeal the trial court’s order on his ability to afford costs. That order
is only appealable after the entry of a final judgment. See Baker v. Coscarelli, No. 14-16-00379-
CV, 2016 WL 4206326, at *1 (Tex. App.—Houston [14th Dist.] Aug. 9, 2016, no pet.) (mem
op.); Redlich v. Stonewood Ranch, No. 02-14-00390-CV, 2015 WL 226038, at *1 (Tex. App.—
Fort Worth Jan 15, 2015, no pet.) (mem. op.). On August 2, 2019, however, appellant filed a
second notice of appeal seeking to appeal the trial court’s order denying his motion to reinstate
the underlying cause. Based on this court’s review of the trial court’s electronic docket sheet, it
appears a final order dismissing the underlying lawsuit was signed on June 25, 2019; therefore, a
final judgment has now been entered.

        Because appellant first seeks to appeal the trial court’s order on ability to afford costs, the
trial court clerk is ORDERED to file a clerk’s record no later than two weeks from the date of
this order containing only those documents necessary to review the trial court’s order on ability
to afford costs which should include the appellant’s affidavits of indigence, any contests or
responses, and the trial court’s order. See In re Arroyo, 988 S.W.2d 737, 739 (Tex. 1998). In
addition, the court reporter is ORDERED to file a reporter’s record from the June 5, 2019
hearing on appellant’s ability to afford costs no later than two weeks from the date of this order.
See id. After both records are filed, appellant is ORDERED to file a brief in compliance with
Rule 38.1 of the Texas Rules of Appellate Procedure limited to issues addressing the trial court’s
order on ability to afford costs no later than thirty days after the date the last record is filed in this
court. Appellee’s brief will be due thirty days after the date appellant files his brief.



                                                         _________________________________
                                                         Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                         ___________________________________
                                                         Keith E. Hottle,
                                                         Clerk of Court